DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Response to Amendment
Applicant’s amendment filed on 10/06/2021 has been filed and made of record.  Claim 1, 15 and 25 have been amended.  Claims 1-2, 4-10, 12-18, 21-28 and 30-34 remain pending.
Response to Arguments
Regarding to claim 15 objection, Examiner withdraws said rejection due to proper amendment from Applicant.
Regarding to claims 1-2, 4-6, 12 and 14, Applicant argued on pages 9-10
“Independent claim 1, as presently amended, recites an outer housing defining a substantially circumferential wall, the circumferential wall defining a substantially cylindrical surface. Additionally, claim 1 requires an antenna coupled to the cylindrical surface, "wherein the antenna covers a first portion of the substantially cylindrical surface, and wherein a second portion of the substantially cylindrical surface is uncovered." (Emphasis added.) Applicant respectfully submits that Gibson fails to meet these limitations. 
Referring to Figure 42 of Gibson, reproduced below, Gibson discloses a nozzle cap assembly 4100 comprising an antenna cover 4120. The Office Action asserts that the antenna cover 4120 can be considered the outer housing. The antenna cover 4120 defines a substantially circumferential wall (annotated below), and the circumferential wall defines a substantially cylindrical surface (annotated below). An antenna 104 (shown in Figure 1) of an antenna assembly 100 can cover a first portion of the cylindrical surface. The cylindrical surface can also define a second portion. However, the second portion of the cylindrical surface is not uncovered, as required by claim 1. Rather, the entire cylindrical surface of the antenna cover 4120 is covered. Specifically, the entire cylindrical surface is covered by the antenna assembly 100. Applicant therefore respectfully submits that Gibson fails to disclose a cylindrical surface "wherein the antenna covers a first portion of the substantially cylindrical surface, and wherein a second portion of the substantially cylindrical surface is uncovered," as claimed”. 
 
    PNG
    media_image1.png
    729
    674
    media_image1.png
    Greyscale

an antenna 104 (shown in Figure 1) of an antenna assembly 100 can cover a first portion of the cylindrical surface. The cylindrical surface can also define a second portion. However, the second portion of the cylindrical surface is not uncovered, as required by claim 1.
Examiner respectfully disagrees with Applicant. The antenna assembly 100 comprises a PCB 102 and a plurality of antenna structures i.e. antennas as shown in Fig.1 below (See ¶0069).  The antenna assembly 100 can cover a fist and a second portion of the cylindrical surface but the antenna structure 104 only cover the first portion of the cylindrical surface.  The antenna assembly 100 can comprise two or more antenna structures (See ¶0072).  For, example if the antenna assembly 100 contains only two antenna structure 104E (see Fig. 14), then the antenna structures 104E only cover the first portion of the cylindrical wall but not the second portion of the cylindrical surface. (See Fig. 14).

    PNG
    media_image2.png
    559
    432
    media_image2.png
    Greyscale

The claim recited “the antenna covers a first portion of the substantially cylindrical surface, and wherein a second portion of the substantially cylindrical surface is uncovered” but not “the antenna assembly
Regarding to claim 15-18 and 21-24, Applicant argued on page 11 “Independent claim 15, as presently amended, recites a cap body defining a substantially circumferential wall, the circumferential wall defining a substantially cylindrical surface. Additionally, claim 15 requires an antenna adhered to the cylindrical surface, "the antenna covering a first portion of the substantially cylindrical surface, and wherein a second portion of the substantially cylindrical surface is uncovered." (Emphasis added.) Applicant respectfully submits that Gibson fails to meet these limitations. 
Referring to Figure 42 of Gibson, reproduced below, Gibson discloses a nozzle cap assembly 4100 comprising an antenna cover 4120 and a nozzle cap housing 4130. The Office Action asserts that the antenna cover 4120 and the nozzle cap housing 4130 together can be considered the cap body. Each of the antenna cover 4120 and the nozzle cap housing 4130 define a substantially circumferential wall (annotated below). The circumferential wall of the antenna cover 4120 defines a first substantially cylindrical surface (annotated below). The circumferential wall of the nozzle cap housing 4130 defines a second substantially cylindrical surface (annotated below). 
An antenna 104 (shown in Figure 1) of an antenna assembly 100 can cover a first portion of the first cylindrical surface and can also cover a first portion of the second cylindrical surface. Each of the first cylindrical surface and the second cylindrical surface can also define a second portion. However, neither the second portion of the first cylindrical surface nor the second portion of the second cylindrical surface is uncovered. Rather, the entire first cylindrical surface of the antenna cover 4120 is covered and the entire second cylindrical surface of the nozzle cap housing 4130 is covered. Specifically, each of the first cylindrical surface and the second cylindrical surface are both entirely covered by the antenna assembly 100. Applicant therefore respectfully submits that Gibson fails to disclose "the antenna covering a first portion of the substantially cylindrical surface, and wherein a second portion of the substantially cylindrical surface is uncovered," as claimed”.
Examiner respectfully disagrees with Applicant, as mentioned above the antenna structure taught in the prior art only covers the first portion of the substantially cylindrical surface not the second portion of the substantially cylindrical surface.  Therefore, Examiner maintain the rejection for claim 15-18 and 21-24.
Regarding to claim 25-28 and 30-32, Applicant argued on page 13, Applicant argued “the method of independent claim 25, as presently amended, recites providing a nozzle cap comprising a substantially circumferential wall, wherein the circumferential wall defines a substantially cylindrical surface. Claim 25 further requires an antenna attached to and a covering a first portion of the substantially cylindrical surface of the circumferential wall, "wherein a second portion of the substantially cylindrical surface is uncovered." (Emphasis added.) Applicant respectfully submits that Gibson fails to meet this limitation”.
Examiner respectfully disagrees with Applicant, as mentioned above the antenna structure taught in the prior art only covers the first portion of the substantially cylindrical surface not the second portion of the substantially cylindrical surface.  Therefore, Examiner maintain the rejection for claim 25-28 and 30-32.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was filed after the mailing date of the Final Rejection on 10/25/2021.  The submission is in compliance with the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 12-18, 21-28, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 2017/0237158).
Regarding to claim 1, Gibson teaches a nozzle cap for a fire hydrant, the nozzle cap comprising:  (Fig. 36-46)
an outer housing (Fig.42 item 4120) defining a first free end (Fig. 42 first free end), a second free end (Fig. 42 second free end) opposite the first free end (Fig. 42 first free end opposite to second free end), and 
a substantially circumferential wall (Fig.42 inner and outer wall) extending from the first free end to the second free end (Fig.42, outer wall surface), the substantially circumferential wall defining a substantially cylindrical surface of the outer housing (Fig. 42 outer wall is circumferential and define the outer most surface of the outer housing), the substantially Merriam-Webster defines cavity as an unfilled space within a mass.  The empty space within the inner wall of the outer housing 4120 is a cavity)
an antenna coupled to the substantially cylindrical surface of the substantially circumferential wall of the outer housing, (Merriam-Webster defines coupled a something that links two things together.  Gibson taught the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing ¶0138.  Another word, the antenna is coupled to the wall through adhesive and the antenna assembly) wherein the antenna covers a first portion of the substantially cylindrical surface, and wherein a second portion of the substantially cylindrical surface is uncovered; (Fig.14, ¶0069, ¶0072 – an antenna structure 104E only covers the first portion of cylindrical surface as shown in figures 14)
a cap cover (Fig. 42 cap 4110) coupled to the outer housing at the first free end (Fig.42 first free end); and 
an inner housing (Fig. 42 item 4130) coupled to the outer housing (Fig.42 outer housing 4120) at the second free end (¶0135 - The nozzle cap cover 4110 can thereby be secured to the nozzle cap housing 4130 by the bolts 3801 extending through the fastener holes 4111 into the fastener holes 4137 and engaging the threads therein, thereby securing the antenna cover 4120 and the antenna assembly 100 between the nozzle cap cover 4110 and the nozzle cap housing 4130).

    PNG
    media_image3.png
    674
    589
    media_image3.png
    Greyscale


Regarding to claim 2, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches wherein each of the inner housing and the cap cover comprise a metal material, and wherein the outer housing comprises a non-ferrous material (¶0141 - the nozzle cap cover 4110 and the nozzle cap housing 4130 can comprise cast or ductile iron or any other desired material for attachment to the fire hydrant 3600. The antenna cover 4120 can comprise polypropylene or other desired materials to allow signals to pass there through to and from the antenna assembly 100)
Regarding to claim 4, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches wherein the inner housing comprises a fastener configured to couple the nozzle cap to a nozzle of the fire hydrant.(¶0140 - As shown in FIG. 44, the nozzle cap housing 4130 can also define internal threading 4410 to allow the nozzle cap assembly 4100 on the outlet of the hydrant 3600
Regarding to claim 5, Gibson teaches the nozzle cap of claim 4.  Gibson further teaches wherein the fastener is a threaded bore, the threaded bore extending into the inner housing and configured to engage threading of the nozzle of the fire hydrant. (¶0140)
Regarding to claim 6, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches wherein the antenna is adhered to the substantially circumferential wall by an adhesive (¶0138 the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing.  Another word, the antenna is adhered to the wall through adhesive and the antenna assembly)
Regarding to claim 12, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches a sensor (Fig.50 acoustic sensor 5010) configured to detect leaks in a fluid system connected to the fire hydrant, wherein the antenna is in electrical communication with the sensor, the antenna configured to transmit a signal conveying whether a leak has been detected by the sensor (¶0145-0146)
Regarding to claim 13, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches the outer housing further defines a cavity; (Merriam-Webster defines cavity as an unfilled space within a mass.  The empty space within the inner wall of the outer housing 4120 is a cavity) the nozzle cap further comprises a processor received in the cavity; and the processor is configured to receive and process readings from the sensor and to communicate information related to the readings to the antenna (¶0133, ¶0145-0146 – sensing and transmitting data using antenna)
Regarding to claim 14, Gibson teaches the nozzle cap of claim 12.  Gibson further teaches wherein the sensor is a vibration sensor configured to detect vibrations in the fire hydrant (¶0105, ¶0146 - the acoustic sensor 5010 can be mounted to the nozzle cap housing 4130
Regarding to claim 15, Gibson teaches a nozzle cap for a fire hydrant, the nozzle cap comprising:
a cap body (fig. 45 item 4130, 4120) defining a first end, a second end (Fig. 2. Second end) opposite the first end (Fig. 42 both end are opposite to each other), a substantially circumferential wall extending from the first end towards the second end (Fig. 42 both end are opposite to each other), and threading defined proximate to the second end (Fig.44 thread 4410), the substantially circumferential wall defining a substantially cylindrical surface of the cap body (Fig. 42 the outer wall of the outer housing 4120 and the outer wall of the inner housing 4130 defines the outer most  wall surface), the substantially circumferential wall further defining a cavity of the cap body (Fig, 45, the inner wall provide a cavity to store electronic part), the threading configured to engage threading of a nozzle of the fire hydrant (¶0140 - As shown in FIG. 44, the nozzle cap housing 4130 can also define internal threading 4410 to allow the nozzle cap assembly 4100 on the outlet of the hydrant 3600); and
an antenna adhered to the substantially cylindrical surface of the substantially circumferential wall of the cap body (¶0138 - the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing.  Another word, the antenna is coupled to the wall through adhesive and the antenna assembly), the antenna covering a first portion of the substantially cylindrical surface, and wherein a second portion of the substantially cylindrical surface is uncovered; (Fig.14, ¶0069, ¶0072 – an antenna structure 104E only covers the first portion of cylindrical surface as shown in figures 14)
and a cap cover coupled the cap body at the first end, the cap cover comprising a cap nut (Fig. 45, ¶0135-0136)


    PNG
    media_image4.png
    685
    549
    media_image4.png
    Greyscale

Regarding to claim 16, Gibson teaches the nozzle cap of claim 15.  Gibson further teaches wherein the substantially circumferential wall of the cap body comprises a plastic material and the cap cover comprises a metal material (¶0141 - the nozzle cap cover 4110 and the nozzle cap housing 4130 can comprise cast or ductile iron or any other desired material for attachment to the fire hydrant 3600. The antenna cover can comprise polypropylene or other desired materials to allow signals to pass there through to and from the antenna assembly 100
Regarding to claim 17, Gibson teaches the nozzle cap of claim 15.  Gibson further teaches wherein cap body (Fig. 45 item 4130, 4120) comprising an outer housing (Fig. 42 item 4120) coupled to the cap cover (Fig.42 item 4110) and an inner housing coupled to the outer housing distal to the cap cover (Fig.41 item 4130, ¶0134), the outer housing defining the first end and (Fig.42 top lip of item 4120) the substantially circumferential wall (Fig.42 side wall of item 4120), the inner housing defining the second end (Fig.42 item 4133) and the threading (Fig.44 thread 4410), the inner housing comprising a metal material (¶0141 - the nozzle cap housing 4130 can comprise cast or ductile iron or any other desired material for attachment to the fire hydrant 3600)
Regarding to claim 18, Gibson teaches the nozzle of claim 17, Gibson further teaches wherein the outer housing is retained between the cap cover and the inner housing by at least one fastener. (Fig. 45, ¶0135)
Regarding to claim 21, Gibson teaches the nozzle of claim 15, Gibson further teaches a sensor (Fig.50 acoustic sensor 5010) configured to detect leaks in a fluid system connected to the fire hydrant, wherein the antenna is in communication with the sensor, the antenna configured to transmit a signal conveying whether a leak has been detected by the sensor. (¶0145-0146)
Regarding to claim 22, Gibson teaches the nozzle of claim 15.  Gibson further teaches the cap body further defines a cavity (Fig, 45, the inner wall provide a cavity to store electronic part); the nozzle cap further comprises a processor received in the cavity; and the processor is configured to receive and process readings from the sensor and to communicate information related to the readings to the antenna. (¶0133, ¶0145-0146 – sensing and transmitting data using antenna
Regarding to claim 23, Gibson teaches the nozzle of claim 15.  Gibson further teaches wherein the cap cover (Fig.38A cap 4110)  defines a cap fastener hole (Fig.38A cap holes 4440) and the cap body defines an outer fastener hole (¶0134), the nozzle cap further comprising a fastener extending through the cap fastener hole and engaging the outer fastener hole to secure the cap cover to the cap body (¶0134 – keep nozzle cap assembly component together)
Regarding to claim 24, Gibson teaches the nozzle of claim 23.  Gibson further wherein the fastener is a security screw defining a head and a threaded tail end, the threaded tail end extending through the cap fastener hole and into the outer fastener hole (Fig 45, ¶0130-135).
Regarding to claim 25, Gibson teaches a method of detecting a leak in a fluid system comprising: (¶0105)
providing a nozzle cap comprising a substantially circumferential wall, the substantially circumferential wall (Fig. 41 outer housing wall 4101 and inner housing wall 4130) a substantially cylindrical surface of the nozzle cap (Fig. 42 the outer wall of the outer housing 4120 and the outer wall of the inner housing 4130 defines the outer most  wall surface), the substantially circumferential wall further defining a cavity of the nozzle cap (Fig, 45, the inner wall provide a cavity to store electronic part), an antenna attached to and a covering a first portion of the substantially cylindrical surface of the substantially circumferential wall (Fig.14, 104E, ¶0138 - the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing.  Another word, the antenna is coupled to the wall through adhesive and the antenna assembly), and a sensor in communication with the antenna (¶0146 lines 1-12), wherein a second portion of the substantially cylindrical surface is uncovered; (Fig.14, ¶0069, ¶0072 – an antenna structure 104E only covers the first portion of cylindrical surface as shown in figures 14)
¶0133 lines 12-17)
detecting a leak in the fluid system with the sensor; (¶0133 - The wireless acoustic node can be mounted on the hydrant 3600 and identify any leaks in a water main or distribution main (not shown) connected to the hydrant 3600) and 
transmitting a signal with the antenna, the signal indicative of the leak in the fluid system. (¶0146)
Regarding to claim 26, Gibson teaches the method of claim 25.  Gibson further teaches wherein the sensor is a vibration sensor, and wherein detecting an anomaly in the fluid system comprises detecting a vibration pattern of the fire hydrant indicative of a leak in the fluid system (¶0145-0146)
Regarding to claim 27, Gibson teaches the method of claim 25.  Gibson further teaches wherein and the nozzle cap (Fig.44 cap 4100) defines a threaded bore (Fig.44 thread 4410), and wherein mounting the nozzle cap to the nozzle of the fire hydrant comprises engaging the external threading of the nozzle with the threaded bore and rotating the nozzle cap relative to the nozzle to tighten the nozzle cap on the fire hydrant. (Fig. 36, ¶0140)
Regarding to claim 28, Gibson teaches the method of claim 25.  Gibson further teaches wherein the nozzle cap (Fig.41 item 4100) comprises a cap cover (Fig.41 cap cover 4110), the cap cover comprising a cap nut (Fig.41 cap nut 4116), and wherein rotating the nozzle cap relative to the nozzle comprises engaging the cap nut of the cap cover and turning the cap nut to tighten the nozzle cap on the fire hydrant (Fig. 36, ¶0140)
Regarding to claim 30, Gibson teaches the method of claim 25.  Gibson further teaches wherein the nozzle cap comprises an inner housing (Fig.42 item 4130), a cap cover (Fig.42 item 4110), and an outer housing (Fig.42 item 4120) disposed between the inner housing and the cap cover, (Fig. 42. Item 4120 is between cap 4110 and inner housing 4130) the outer housing defining the substantially circumferential wall (Fig.42 outer housing 4120 defining shape of the wall).
Regarding to claim 31, Gibson teaches the method of claim 30.  Gibson further teaches wherein the inner housing and the cap cover comprise a metal material, and wherein the outer housing comprises a plastic material. (¶0141 - the nozzle cap cover 4110 and the nozzle cap housing 4130 can comprise cast or ductile iron or any other desired material for attachment to the fire hydrant 3600. The antenna cover can comprise polypropylene or other desired materials to allow signals to pass there through to and from the antenna assembly 100)
Regarding to claim 32, Gibson teaches the method of claim 30.  Gibson further teaches wherein the outer housing is retained between the inner housing and the cap cover by a fastener. (Fig. 44 outer housing 4120 being retained between cap 4110 and inner housing 4130, ¶0134-0135)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-10, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2017/0237158).
Regarding to claim 7 Gibson teaches the nozzle of claim 1.  Gibson further teaches wherein the cap cover (Fig.38A cap 4110) defines a cap fastener hole (Fig.38A cap holes 4440), the nozzle cap further comprising a fastener extending through the cap fastener hole and engaging the outer fastener hole to secure the cap cover to the outer housing (¶0134 – keep nozzle cap assembly component together)
Gibson fails to teach the outer housing defines an outer fastener hole.  However, Gibson teaches that the inner housing define an fastener holes which are used by the cap fastener screws or bolds to hold the cap, outer housing and inner housing together (¶0134)
It would have been an obvious matter of design choice to inner housing defined fastener holes, since such a modification would have involved a mere change in location of fastener holes.  A change in location of fastener holes is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding to claim 8, Gibson teaches the nozzle of claim 7.  Gibson further teaches wherein the outer housing is retained between the cap cover and the inner housing by the fastener (Fig. 44 outer housing 4120 being retained between cap 4110 and inner housing 4130, ¶0134-0135)
Regarding to claim 9, Gibson teaches the nozzle of claim 8.  Gibson further teaches wherein the fastener further engages an inner fastener hole of the inner housing to secure the cap cover and the outer housing to the inner housing (Fig 45, ¶0130-135)
Regarding to claim 10, Gibson teaches the nozzle cap of claim 9.  Gibson further teaches wherein the inner fastener hole is a threaded hole (Fig.42, threaded holes 4136 and 4137) , and wherein the fastener is a security screw defining a head and a threaded tail end, the threaded tail end extending through the cap cover and the outer housing and engaging the threaded hole of the inner housing (¶0134-0135).
Regarding to claim 33, Gibson teaches the nozzle cap of claim 32.  Gibson further teaches wherein the cap cover (Fig. 43 cap cover 4410) defines a cap fastener hole (Fig.43 holes 4111), ,the inner housing (Fig,43 inner housing 4130) defines an inner fastener hole (Fig.43, fastener hole 4136) , the fastener extending into the cap fastener hole, the outer fastener hole, and the inner fastener hole (¶0135 –especially The nozzle cap cover 4110 can thereby be secured to the nozzle cap housing 4130 by the bolts 3801 extending through the fastener holes 4111 into the fastener holes 4137 and engaging the threads therein, thereby securing the antenna cover 4120 and the antenna assembly 100 between the nozzle cap cover 4110 and the nozzle cap housing 4130).
Gibson fails to teach the outer housing defines an outer fastener hole.  However Gibson discloses the outer housing (Fig.43 outer housing 4120) with a notch to held the outer housing ¶0135 - The lower rim 4133 can comprise a shoulder 4135 against which the antenna cover 4120 can be positioned to securely hold the antenna cover 4120 in place. In some aspects, the lower rim 4133 can define an antenna cover alignment tab 4830 (shown in FIG. 48) which can engage a complimentary notch (not shown) in the antenna cover to prevent rotation of the antenna cover 4120).
It would have been an obvious matter of design choice to have the outer housing with notch instead of having a fastener hole, since such a modification would have provided both design having a same objective of keeping the outer housing in a secured place.  A design with notch instead of a hole in order to secure the outer housing in place is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding to claim 34, Gibson teaches the nozzle cap of claim 32.  Gibson further teaches wherein the inner fastener hole is threaded, and wherein the fastener is a security screw defining a head and a threaded tail end, the threaded tail end extending through the cap fastener hole and the outer fastener hole and rotationally engaging the inner fastener hole (¶0135 – screws or bolts secure cap cover, outer and inner housing in place)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                            
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862